Order granting certiorari order so that a determination of the defendant State Liquor Authority might be reviewed according to law and staying said Authority until the final determination of the certiorari proceedings modified by limiting the stay to thirty days as prescribed by section 121 of the Alcoholic Beverage Control Law, and as so modified affirmed, in so far as an appeal is taken therefrom, with ten dollars costs and disbursements to the appellants. The court was without power to grant a stay for a period longer than that prescribed by the statute. (Bertholf v. O’Reilly, 74 N. Y. 509; People ex rel. Crane v. Hahlo, 228 id. 309.) Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ.